PER CURIAM.
This is an appeal by the defendant, Richard Feller doing business as Gold Coast Hurricane Panel Co., enjoining him from using the words “Gold Coast” in such circumstances and in such manner as to pass off his goods as those of the plaintiffs in sequence or in combination of its unmistakably distinguishing same from that of the plaintiffs in all promotion and advertising of his produce in an action brought by Broward Hurricane Panel Co., Inc. and Gold Coast Awnings & Shutters, Inc., plaintiffs.
The court has carefully considered the record on appeal, the briefs and oral arguments of counsel for the parties. From such consideration we find no reversible error.
Affirmed.
WALDEN, C. J., ANDREWS, J., and McDONALD, PARKER LEE, Associate Judge, concur.